PD-1291-15
                                                                        COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXAS
November 3, 2015                                                        Transmitted 11/2/2015 6:53:21 PM
                                                                          Accepted 11/3/2015 2:23:13 PM
                                                                                          ABEL ACOSTA
                                        PD-1291-15                                                CLERK

                       IN THE COURT OF CRIMINAL APPEALS
                                   FOR THE
                                STATE OF TEXAS


      EX PARTE

                                          Appeals No. 03-14-00669-CR

      JUSTIN RIVER CARTER

              ONE DAY MOTION FOR EXTENSION OF TIME TO FILE
                   PETITION FOR DISCRETIONARY REVIEW


      TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL

      APPEALS:

              COMES NOW, CHAD VAN BRUNT, counsel for JUSTIN RIVER

      CARTER, and files this motion asking that the Court extend the time for

      filing the Appellant’s petition for discretionary review, and in support

      thereof, offers the following:

                                              I.

         a.        This case is a Habeas Corpus from the 207th District Court of
                   Comal County, Texas.

         b.        The style and number of the cases in the trial court are The State
                   of Texas v. JUSTIN RIVER CARTER, Cause Number CR2013-
                   159.

         c.        The style and number of the case in the Third Court of Appeals
                   are Ex Parte Justin River Carter, Appeal Number 03-14-00669-
                   CR.

         d.        The Third Court of Appeals affirmed Appellant’s Writ of Habeas
            Corpus in an upublished opinion on August 31, 2015.

    e.      The present deadline for filing the Appellant’s Petition for
            Discretionary Review is September 30, 2015.

    f.      The Appellant seeks an extension of time of 1 days, suggesting a
            new due date of November 2, 2015.

    g.      This is the Appellant’s first request for an extension of time to file
            the Appellant’s petition for discretionary review.


                                           II.

       This extension is not sought for the purpose of delaying this appeal,
    but for the following reasons:

Counsel for Mr. Carter filed this Petition on October 31, 2015 at 12:11am.
Eleven minutes passed the deadline of October 30, 2015. The delay was
due to a computer error.
	
                                        III.

         A criminal appellant, just like a criminal defendant at trial, is entitled

to the adequate and effective assistance of counsel. Evitts v. Lucey, 469
U.S. 387, 396 (1985); Ward v. State, 740 S.W.2d 794 (Tex.Crim.App.

1987). In order to be able to accurately identify and effectively brief all the

potential issues presented in this case, counsel for Appellant needs

additional time to review the record and conduct the necessary research to

adequately prepare Appellant’s Petition for Discretionary Review. This

request is made pursuant to Tex. R. App. P. 68.2 (c).
                                    IV.

      Therefore, for the above reasons, Counsel for Appellant prays that

the Court grant an extension of time to November 2, 2015, for filing of the

Appellant’s Petition for Discretionary Review.



                                     Respectfully Submitted,



                                     __/S/_________________
                                     CHAD VAN BRUNT
                                     SBN: 24070784
                                     310 S. St. Mary’s Street
                                     Suite 1840
                                     San Antonio, Texas 78205
                                     (210) 339-8669 Telephone
                                     Attorney for Appellant


                       CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the above and
foregoing Motion for Extension has been delivered to the Jennifer Tharp,
Comal County District Attorney’s Office, 150 N. Seguin, Suite 307, New
Braunfels, Texas 78130, on November 2, 2015.




                                     __/S/________________
                                     CHAD VAN BRUNT